       Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


NICHOLAS SPEER,

                        Plaintiff,

vs.                                           Case No. 20-3075-SAC


(FNU) BEARDSLEY, et al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging violations

of his constitutional rights during his incarceration at the

Hutchinson Correctional Facility (HCF).              He brings this case

pursuant to 42 U.S.C. § 1983.1        This case is before the court for

the purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.


1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
      Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 2 of 13




Pardus, 551 U.S. 89, 94 (2007).        But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.



                                   2
          Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 3 of 13




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

      A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                  Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

      Plaintiffs must do more than show that their rights were
      violated or that defendants, as a collective and
      undifferentiated whole, were responsible for those
      violations. They must identify specific actions taken
      by particular defendants, or specific policies over
      which particular defendants possessed supervisory
      responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

      A. The defendants

      The complaint names the following HCF defendants, most of

whom appear to be correctional officers:                (fnu) Beardsley; Capt.

(fnu) Peppiatt; (fnu) Jiles; (fnu) Chika; (fnu) Messmer; (fnu)

Widener, a lieutenant; (fnu) Hackney; (fnu) Bartley; (fnu) Blair;

(fnu) Flores, a lieutenant; (fnu) Sanders; John Doe “A”; John Doe

#1,   a     “whistleblower”;     (fnu)       Smalley,   a   lieutenant;    (fnu)

Gillespie; Dan Schnurr, Warden; Tommy Williams, Deputy Warden;

Clay Vanhoose, Major; John Markus, lieutenant; (fnu) Bair; and Jon

Graves, staff attorney.

                                         3
         Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 4 of 13




        The complaint names the following KDOC defendants:                    Jeff

Zmuda, Secretary of Corrections; (fnu) Hrabbi, Deputy Secretary of

Corrections;     Marci    Chamidiling,       a   director;    and   Doug    Burris,

“designee for grievances.”

        The complaint names the following State of Kansas defendants:

Gov. Laura Kelly; Rep. Russell Jennings; and Rep. Leo Delpergang.

        The complaint names the following HCF Aramark defendants:

(fnu) Pantalone, Director; and J. Doe #1-12, supervisors.

        The complaint names the following HCF Corizon defendants:

Debra    Lundry,   HSA/RN;   Tim   Meade,        Director    of   Nursing;   (fnu)

Gillette, nurse; Nurse Pam (lnu); Dr. Emanuel Okeke; John Doe,

psychologist; and Misty Keolavone, psychologist.

        The   complaint   names    the   following      Reno      County,    Kansas

defendants:      (fnu) Henderson, Sheriff; (fnu) Schroeder, District

Attorney; Chief Judge Patricia Macke-Dick; and District Court

Judge Joseph McCarville.

        B. Plaintiff’s allegations

        Plaintiff alleges that on November 20, 2019, he banged in his

cell and complained to defendant Peppiatt that he had not been

served his special diet dinner tray.             He alleges that she returned

to plaintiff’s cell and sprayed plaintiff point blank with a

chemical spray and continued to spray an excessive amount in spite

of plaintiff howling in pain.            Plaintiff claims that he covered

himself with a blanket on the floor and was again sprayed as

                                         4
         Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 5 of 13




defendants Flores, Widener and Chika, along with other guards,

stood by, but did nothing.

      Next plaintiff alleges that guards opened his cell, slammed

plaintiff’s head and body into the toilet and violently punched

plaintiff with their fists.           Plaintiff believes this was done by

defendant Beardsley and “CSI Richards.”2 Plaintiff was cuffed.

Still he was beaten and carried from his cell to a segregation

cellhouse, where he was briefly sprayed with water and then slammed

into a wall.

      Then, plaintiff was dragged or carried to “slam-cell”/A-1-

132, where he was subjected to more beating and punching, before

the   handcuffs     were    removed.        Plaintiff   alleges   that   nurse

“Jenette”3 asked if plaintiff was alright.              Plaintiff said “no”

and asked for medical attention, but nothing was done for hours.

Plaintiff asked a guard, defendant Sanders, for help and he

examined plaintiff and told plaintiff he would notify the medical

staff.     But, it was several hours before the “OIC of Seg” asked

plaintiff was ok.      He got plaintiff some clothes and had plaintiff

seen by “Nurse Pam.”        Nurse Pam had plaintiff taken to the prison

infirmary, put a temporary cast on plaintiff’s arm, and had

plaintiff     transported    to   a   hospital.     Defendant     Smalley   and




2 “CSI Richards” is not a listed defendant.
3 Plaintiff names a nurse “Gillette” and “Jeanette” elsewhere in the complaint.
The court assumes this is a same person.

                                        5
         Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 6 of 13




defendant Gillespie helped transport plaintiff to the hospital and

heard plaintiff’s complaints.

     Plaintiff alleges that he had a severe bone contusion, blurred

vision, ringing in his ears and a concussion.              He also had knots,

contusions, bruises and scrapes all over his body.

     Plaintiff went on a hunger strike and was placed on “crisis

level” status which plaintiff alleges was done as punishment.

Plaintiff claims he was advised by a whistleblower at HCF to get

an attorney and file a lawsuit.

     Plaintiff       asserts     that       he    has   submitted      numerous

administrative complaints, grievances and claims to defendants

Hackney, Vanhoose, Markus, Williams, Graves, Schnurr, Burris,

Hrabbi    and   Zmuda.      Plaintiff   also     alleges   that   he   has   sent

affidavits, letters and requests for investigation to defendants

Chamidiling, Gov. Kelly, Rep. Jennings, Rep. Delperdang, Sheriff

Henderson, District Attorney Schroeder, Chief Judge Macke-Dick and

Judge McCarville.        He claims no action has been taken and that the

complaints have been ignored.

     Plaintiff alleges that on February 14, 2020, he was moved to

cell B-1-130 by defendant Beardsley and CSI Richards to harass

plaintiff.      He asserts that they threatened to cave plaintiff’s

head in and to beat plaintiff like they did “a few months ago” if

plaintiff did not cuff up and move.              Plaintiff alleges that they



                                        6
      Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 7 of 13




also declared that plaintiff was on protective custody status to

endanger plaintiff’s safety among other inmates.

     C. Plaintiff’s claims

     In Count 1, plaintiff alleges excessive force on November 20,

2019 in cell B-1-128 in violation of the Eighth Amendment.            In

Count 2, plaintiff alleges a custom and practice of excessive force

at HCF against current and future HCF prisoners.        Count 3 alleges

assault and battery in B-1-128 on November 20, 2019 in violation

of state criminal statutes.      Count 4 alleges excessive force in

the A-Cellhouse shower on November 20, 2019. In Count 5, plaintiff

claims assault and battery in violation of state criminal statutes.

Plaintiff alleges in Count 6 that he was subjected to excessive

force on November 20, 2019 in A-1-132.            Count 7 claims that

plaintiff suffered from deliberate indifference to his medical

needs by “Nurse Jeanette” on November 20, 2019 while confined in

A-1-132.   Count 8 claims that Nurse Jeanette’s denial of medical

treatment violated state criminal statutes prohibiting criminal

mistreatment of confined persons.       In Count 9, plaintiff claims

his Eighth Amendment rights were violated by “criminal threats”

from Richards and Beardsley on February 14, 2020.            Finally, in

Count 10, plaintiff claims Richards and Beardsley violated state

criminal statutes by their threats on February 14, 2020.




                                   7
         Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 8 of 13




III. Screening

        A. Count 2 is subject to dismissal.

        Count 2 is a duplicative excessive force claim which may be

intended to support a class action.              Plaintiff, however, has not

filed    a   motion   for   class   certification        or    made   allegations

demonstrating     the   requirements       for   class   certification.      See

Fed.R.Civ.P.      23(a).      One    such        requirement     is   that   “the

representative parties will fairly and adequately protect the

interests of the class.”        Fed.R.Civ.P. 23(a)(4).           Usually, class

certification is denied when it is sought by pro se litigants

because a layperson lacks legal training and expertise.                 Amaro v.

Attorney General for New Mexico, 781 Fed.Appx. 693, 695 (10th Cir.

2019); Cunningham v. Federal Bureau of Prisons, 709 Fed.Appx. 886,

888 n.1 (10th Cir. 9/21/2017); Fymbo v. State Farm Fire and Cas.

Co., 213 F.3d 1320, 1321 (10th Cir. 2000); Chambers v. Roberts,

2013 WL 6670521 *1 (D.Kan. 12/18/2013).              Because Count 2 appears

duplicative and plaintiff may not represent other members of a

class in federal court, Count 2 is subject to dismissal.

        B. Counts 3, 5, 8 and 10 are subject to dismissal.

        Counts 3, 5, 8 and 10 allege violations of state criminal

statutes.4      These state statutes do not provide a basis for

liability under § 1983 which only protects rights secured by the



4 K.S.A. 21-5412, K.S.A. 21-5213, K.S.A. 21-5415, K.S.A. 21-5416, K.S.A. 21-
5421

                                       8
       Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 9 of 13




Constitution and laws of the United States.            Wyatt v. Cole, 504

U.S. 158, 161 (1992)(§ 1983 which is concerned with the protection

of “federally guaranteed rights”); D.L. v. United Sch. Dist. No.

497, 596 F.3d 768, 776 (10th Cir. 2010)(§ 1983 requires a showing

of a federal constitutional violation or federal law violation,

allegations of state law violations do not demonstrate a § 1983

claim).

     Nor is there a private cause of action for a violation of

those criminal statutes.5      See Droge v. Rempel, 180 P.3d 1094, 1097

(Kan.App. 2008)(“’Kansas appellate courts generally will not infer

a private right of action where a statute provides criminal

penalties but does not mention civil liability.’”)(quoting Pullen

v. West, 92 P.3d 584, 597 (Kan. 2004)); see also LeTourneau v.

Venture Corporation, 2017 WL 2378331 *6 (D.Kan. 6/1/2017)(“the

Court is unwilling to infer a private cause of action for a statute

with solely criminal penalties”).

     C. Count 9 is subject to dismissal.

     In Count 9, plaintiff alleges his Eight Amendment rights were

violated because he was verbally threatened by defendant Beardsley


5 In addition, the court is not authorized to direct state prosecutorial
authorities to bring a criminal case. See State ex rel. Rome v. Fountain, 678
P.2d 146 (1984)(“[A] private individual has no right to prosecute another for
crime and no right to control any criminal prosecution when one is instituted.
Thus, the philosophy of this state has always been that a criminal prosecution
is a state affair and the control of it is in the public prosecutor.”); cf.,
Maine v. Taylor, 477 U.S. 131, 136 (1986)(“the United States and its attorneys
have the sole power to prosecute criminal cases in federal courts”); U.S. v.
Davis, 285 F.3d 378, 383 (5th Cir. 2002)(court lacks power to require United
States Attorney to sign indictments).

                                      9
        Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 10 of 13




and Richards.       The Tenth Circuit has held that such verbal abuse

is not sufficient to state a § 1983 claim alleging an Eighth

Amendment violation.          E.g., Alvarez v. Gonzales, 155 Fed.Appx.

393, 396 (10th Cir. 2005)(threats that officer would “burn this

guy”);       McBride    v.    Deer,       240    F.3d   1287,    1291     (10th    Cir.

2001)(threats of being sprayed with mace); Walker v. Young, 1992

WL 49785 *2 (10th Cir. 1992)(threats to “get even” and labelling

as a snitch did not violate § 1983); Collins v. Cundy, 603 F.2d

825, 827 (10th Cir. 1979)(threats of being hanged); see also Abeyta

v. Chama Valley Independent School District, 77 F.3d 1253, 1256

(10th    Cir.   1996)(“even         extreme      verbal    abuse     typically       is

insufficient to establish a constitutional deprivation”).

        D. Personal participation

        Plaintiff names numerous defendants but fails to describe

facts    showing    what     most    of    the    defendants     did      to    violate

plaintiff’s civil rights.            As noted in section I of this order,

plaintiff    must    identify       specific     actions   taken     by   particular

defendants or specific policies over which particular defendants

possessed supervisory responsibility, and plaintiff must make

clear exactly who is alleged to have done what to whom.                        See also,

Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008)(personal

participation      in   a   constitutional        violation     is   essential      for

individual liability under 42 U.S.C. § 1983).                   The court’s review

of the complaint shows that plaintiff specifically identifies

                                           10
       Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 11 of 13




defendants    Peppiatt,       Beardsley,         Flores,   Widener      and    Chika   as

exerting     excessive       force     or    failing       to     protect      plaintiff

therefrom.    The complaint also describes “nurse Jeanette and (fnu)

Sanders as failing to provide medical care.6                           Otherwise, the

complaint does not provide fair notice of what plaintiff alleges

the other defendants did to violate plaintiff’s civil rights.

      Plaintiff may be claiming that his rights were violated

because a grievance was denied or a request for investigation was

declined by a named defendant.                    The Tenth Circuit has held,

however,     that     the     denial    of       grievances       or    requests       for

investigation       are     insufficient,        in   themselves,       to    establish

personal     participation      in     alleged        constitutional        violations.

Gallagher    v.     Shelton,    587    F.3d       1063,    1069    (10th      Cir.2009);

Whitington v. Ortiz, 307 Fed. Appx. 179, 193 (10th Cir.2009);

Larson v. Meek, 240 Fed.Appx. 777, 780 (10th Cir. 2007); Davis v.

Ark. Valley Corr. Facility, 99 Fed. Appx. 838, 843 (10th Cir.2004);

see also Allen v. Reynolds, 475 Fed.Appx. 280, 284 (10th Cir.

2012)(notice of dispute given to prison warden does not show his

personal participation in unconstitutional conduct).

      Also, there is no constitutional right to have law enforcement

investigate complaints against other parties or to have a state



6 The complaint mentions that defendant “nurse Pam” provided medical care and

defendants Smalley and Gillespie provided transportation and heard plaintiff’s
complaints.   These allegations are insufficient to state a constitutional
violation.

                                            11
      Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 12 of 13




actor report an alleged crime to a charging authority. See Mitchell

v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007)(“There is no statutory

or common law right, much less a constitutional right, to an

investigation”; Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.

2005)(no   “federally    protected       liberty    interest”   in   a   certain

resolution or investigation of grievances); Vinyard v. Wilson, 311

F.3d 1340, 1356 (11th Cir. 2002)(no entitlement to an internal

investigation    by   Sheriff’s         Department    of   police    brutality

complaint); Banks v. Annucci, 48 F.Supp.3d 394, 414 (N.D.N.Y.

2014)(“inmates   do     not    enjoy     a   constitutional     right     to   an

investigation of any kind by government officials”); see also

Burnett v. Allbaugh, 715 Fed.Appx. 848, 850 (10th Cir. 2017)(no

constitutional right to a state grievance procedure);                    Boyd v.

Werholtz, 443 Fed.Appx. 331, 332 (10th Cir. 2011)(inmate has not

constitutional    right       to    a    state     administrative    grievance

procedure).

IV. Conclusion

     For the above-stated reasons, the court directs plaintiff to

show cause by September 14, 2020 why Counts 2, 3, 5, 8, 9 and 10

should not be dismissed and why all defendants other than Peppiatt,

Beardsley, Flores, Widener, Chika, “nurse Gillette” and Sanders

should not be dismissed.           In the alternative, plaintiff may file

an amended complaint by September 14, 2020 which corrects the

deficiencies discussed herein.            An amended complaint supersedes

                                        12
     Case 5:20-cv-03075-SAC Document 6 Filed 08/18/20 Page 13 of 13




the original complaint and must contain all of the claims upon

which plaintiff wishes to proceed.       An amended complaint should

not refer back to the original complaint.

     IT IS SO ORDERED.

     Dated this 18th day of August, 2020, at Topeka, Kansas.



                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                  13
